DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021, has been entered with the request for continued examination filed on November 23, 2021.
Applicant amended claim 1.  No new matter is entered.  Claims 1-21 are pending before the Office for review.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2013-0110934) in view of Kim et al. (U.S. Publication No. 2009/0261714).  Citations to Park will refer to the included machine translation.
claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 and 16, Park teaches an organometallic compound comprising iridium coordinated to a ligand, wherein the ligand is defined, as follows:

    PNG
    media_image1.png
    195
    127
    media_image1.png
    Greyscale
.  Chemical Formula 2-1.
Park further teaches R1, R2 and R3 are either hydrogen, deuterium or a C1-C40 alkyl, R4 and R5 are either hydrogen, deuterium or a C1-C40 alkyl, and n and p are 1 to 4.  Paragraphs 34 and 35.  Park teaches these variations of the substituent groups is one of several that defines an effective ligand for an organometallic compound.  Paragraph 9.
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to select the specific substituent groups taught by Park for the disclosed ligand because Park teaches this to be an effective ligand for an organometallic compound.
	Park is silent as to whether at least one of R4 and R5 is a C1-20 alkyl group substituted with deuterium.
	However, Kim, which deals with a similarly structured ligand and organometallic compound, teaches deuterium is a recognized further substituent for alkyl groups in such a ligand and organometallic compound.  Paragraphs 7 and 11.
	It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Park and Kim is the simple 
	Furthermore, modified Park’s ligand, as explained above, meets the requirements of Formula 1-2, for example, when R4 and R5 are appropriately positioned corresponding to R12 and R14 and are deuterium or a C1-C40 alkyl and R1, R2 and R3 are hydrogen, deuterium or a C1-C40 alkyl and are either identical or independently selected, wherein at least one of R4 and R5 is a C1-20 alkyl comprises deuterium, as taught by Kim.
	Park teaches the organometallic compound comprises two of the above-described ligand coordinated to iridium with an additional ligand present and is silent as to whether the additional ligand is replaced with a third of the above-described ligand.
	However, Kim, which deals with similarly structured organometallic compounds, teaches an organometallic compound having a similarly structured ligand coordinated to iridium, wherein 3 of the same ligand are present in the organometallic compound when n is 3.  Paragraphs 7 and 12.
	It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Park and Kim is the use of a 
	With respect to claim 17, modified Park teaches a compound meeting the requirements of Compound 121, for example, when R1, R2 and R3 are a C1 alkyl, and R4 and R5 are deuterated C1 alkyls at the appropriate positions, wherein three of this ligand are coordinated to iridium.  Park, Formula 2-1 and Paragraphs 34 and 35 and Kim, Paragraphs 7, 11 and 12
	With respect to claims 18 and 19, modified Park further teaches the organometallic compound of Formula 2-1, as explained above, is comprised within the light emitting layer (emission layer) of an OLED, wherein the OLED comprises an anode and a cathode with the light emitting layer disposed therebetween.  Paragraphs 31, 41 and 146.
	With respect to claim 20, modified Park teaches an organometallic compound meeting the requirements of Formula 1-3, as claimed, when R1, R2 and R3 are hydrogen, deuterium or a C1-C40 alkyl, R4 is an unsubstituted C1-C20 alkyl or a deuterium substituted C1-20 alkyl and positioned as claimed and R5 is deuterium, an unsubstituted C1-40 alkyl or a deuterium 
With respect to claim 21, Park and Kim, as combined above, teach an organometallic compound comprising iridium coordinated to a ligand, wherein the ligand is defined, as follows:

    PNG
    media_image2.png
    200
    128
    media_image2.png
    Greyscale
.  Chemical Formula 2-3.
Park further teaches R1, R2 and R3 are either hydrogen, deuterium or a C1-C40 alkyl, R4 and R5 are either hydrogen, deuterium, halogen or a C1-C40 alkyl that is either unsubstituted or substituted with deuterium, and n and p are 1 to 4.  Park, Paragraphs 34 and 35 and Kim, Paragraphs 7, 11 and 12.  Park further teaches B is a substituted or unsubstituted aromatic ring, wherein the substituents are hydrogen, deuterium, halogen or a C1-C40 alkyl, among other possibilities.  Paragraph 44. Park teaches these variations of the substituent groups is one of several that defines an effective ligand for an organometallic compound.  Paragraph 9.
	Furthermore, modified Park’s ligand, as explained above, meets the requirements of Formula 1-108, for example, when n is 3 and R4 is a halogen, deuterium or a C1-C40 alkyl that is substituted with deuterium or unsubstituted, R5 is hydrogen and R1, R2 and R3 are hydrogen, deuterium or a C1-C40 alkyl and are either identical or independently selected, wherein R5 being hydrogen corresponds to b1 of the claimed invention being 0.

(4)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,629,829 in view of Park (KR 2013-0110934).  Citations to Park will refer to the included machine translation.
Claims 1-8 of the patent and claims 1-21 of the pending application are both directed toward iridium organometallic compounds wherein the substituent groups of the compounds overlap with one another, particularly regarding the alkyl requirements of the substituent groups and the disposition of the organometallic compound within an emission layer and between the two electrodes of an OLED are the same.  Additionally, claim 1 of the patent and claim 20 of the pending application are both directed toward Formula 1-3 with overlapping substituent groups in the corresponding positions.  The remaining positions of the substituent groups of Formula 1-1, 1-10, 1-12 and 1-17 are different than those of the recited formulae of claims 1-19, but Park, which as explained above, is directed toward similar iridium organometallic compounds, teaches that similar alkyl and trialkylsilyl substituent groups can be positioned differently within the organometallic compound and/or replaced with hydrogen with the result being the obtained luminescent compounds effective for use in the emission layer of an OLED.  Paragraphs 9 and 146.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before 
(5)
Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.
(6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759